PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/209,858
Filing Date: 13 Mar 2014
Appellant(s): Lugg, Richard, H.



__________________
Daniel J. Long
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/08/2021 and the supplemental appeal brief filed on 04/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/06/2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument

Appellant’s statement or argument on Pg. 10 under heading C. Detailed arguments regarding pending claim rejections continuing on to Pg. 11 citing Martin v. Mayer, 823 F.2d [[900]] 500, 3 USPQ2d 1333 (Fed. Cir. 1987) and In re Alton, 76 F.3d 1168, 37 USPQ2d 1578 (Fed. Cir. 1996) is insufficient.
In response to the statement/argument, the Examiner notes the following:
First, Appellant made substantially the same statement (citing MPEP 2161 and MPEP 2172(a)) or argument on Pgs. 5 – 6 of Applicant’s response filed on 08/08/2019.  Examiner responded to Applicant’s 08/08/2019 arguments on Pgs. 26 – 27 of the Office Action mailed on 09/13/2019.  Instead of citing factual evidence to rebut each issue raised by the various 35 USC 112 rejections of the 09/13/2019 Office Action, Applicant’s 03/13/2020 response merely repeated the citations to MPEP 2161 and MPEP 2172(a), and added Martin v. Mayer and In re Alton.  Examiner responded to Applicant’s repeated statement/argument on Pgs. 21 – 22 of the Office Action mailed on 04/06/2020 (the appealed office action).  Again, instead of citing factual evidence to rebut each issue raised by the numerous 35 USC 112 rejections of the 04/06/2020 Office Action, the Appeal Brief merely repeats the earlier statement/argument.  Therefore, Appellant had several opportunities to rebut the various 35 USC 112 
Examiner’s position, as detailed on Pgs. 2 – 9 of said 04/06/2020 Office Action, remains that Examiner set forth sufficient findings of fact with logical reasoning and citations to applicable case law to support the lack of written description conclusion, i.e., rebut the presumption.  Accordingly, the burden shifted to Appellant to rebut the 35 USC 112(a) written description rejections with logical arguments supported by factual evidence.  As indicated above, Appellant failed to make any logical arguments supported by factual evidence.  Consequently, Appellant has failed to rebut the 35 USC 112(a) written description rejections and said rejections should be sustained.
Second, Appellant’s blanket statement or argument is insufficient because MPEP 1205.02(iv) states “The arguments shall explain why the examiner erred as to each ground of rejection contested by appellant. See Ex parte Frye, 94 USPQ2d 1072, 1075-76 (BPAI 2010) (per curiam) (precedential) and In re Jung, 637 F.3d 1356, 98 USPQ2d 1174 (Fed. Cir. 2011).  MPEP 1205.02(iv) also states “Each ground of rejection must be argued under a separate heading, which clearly identifies the ground of rejection being contested”.  The Office action dated 04/06/2020 had three different grounds of rejection.  On Pgs. 2 – 9 of said Office Action, Claims 1, 8 – 10, and 12 – 19 were rejected under 35 USC 112(a) for failing to comply with the written description requirement.  On Pgs. 10 – 17 of said Office Action, Claims 1, 8 – 10, and 12 – 19 Pgs. 18 – 21 of said Office Action, Claim 1 was rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Claim 1 was rejected under four different 35 USC 112(b) rejections.  Claims 8 – 10 and 12 – 19 depend from Claim 1 and were rejected under the same 35 USC 112(b) reasons because said dependent claims incorporated the indefinite limitations of Claim 1.
Appellant’s blanket statement or argument on Pgs. 10 – 11 appears to address only the 35 USC 112(a) written description rejections.  Appellant’s cited portion of In re Alton, 76 F.3d 1168, 37 USPQ2d 1578 (Fed. Cir. 1996) on Pg. 11 specifically addressed the written description requirement.  Appellant’s cited portion of Martin v. Mayer, 823 F.2d 500, 3 USPQ2d 1333 (Fed. Cir. 1987) on the bottom of Pg. 10 addressed the written description requirement.  The issue in Martin v. Mayer, was whether appellee Mayer had the right, in terms of 35 USC §112, first paragraph written description, to make the interference count 6 against Martin’s U.S. Patent No. 4,347,487.  The Board had held that Mayer's disclosure complies with the requirements of 35 U.S.C. §112, first paragraph on the basis that a harness of electrical cables is "conventional".  The Board did not discuss that a harness is not disclosed in Mayer's specification, and by its decision the Board did not require such disclosure in order for Mayer to make the copied claim and to be awarded priority thereto.  The Federal Circuit held that “Applying the correct burden of proof, we discern no disclosure in the Mayer specification of a plurality of cables, and no reference to a harness of cables wherein each cable has the conductive shield, all as required by count 6. The Board's statement that it is conventional to make the harness of cables of count 6 is not supported by evidence.” (emphasis added)  The Federal Circuit reversed the Board’s decision.  Accordingly, Appellant’s blanket statement or argument on Pgs. 10 – 11 appears to address only the 35 USC 112(a) written description rejections.
Third, Appellant’s Pg. 10, middle paragraph statement/argument “The Examiner seems to be taking the position that subject matter which is not precisely identified in the specification cannot be included in the claims” misstates Examiner’s position as detailed in Pgs. 2 – 21 of said 04/06/2020 Office Action.  Examiner’s position is that Appellant’s claimed subject matter must comply with all the statute requirements of 35 USC 112(a) and 35 USC 112(b). MPEP 2163(II)(A)(2) provides that “Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed”.  As detailed in the 35 USC 112(a) written description rejections on Pgs. 2 – 9 and the 35 USC 112(a) lack of enablement rejections on Pgs. 10 – 17 of said 04/06/2020 Office Actions, Appellant’s claimed invention was not only not well known to one of ordinary skill in the art at the time of the invention, but it was not known at all.  Consequently, the required specificity of Appellant’s disclosure to satisfy the written description was higher because the claimed invention was a science-fiction idea as opposed to a credible method of operating a known apparatus.  The original claims 03/13/2014 were to an apparatus, i.e., “turbo-ram scramjet plasma rocket engine”, that combined five (5) different propulsion engine types into a single engine, i.e., Claim 1 recitation “all within the same engine architecture in the flight vehicle”.  Pg. 8, last paragraph of the original Specification describes the five (5) different propulsion engine types.  Appellant’s sketchy Fig. 2 apparently illustrates the “turbo-ram scramjet plasma rocket engine”; however, except for reference character “200” none of the other structures had reference characters.  It is not clear from the original written description how the structures shown in Figs. 1, 4, and 5 relate to the “turbo-ram scramjet plasma rocket engine” shown in Fig. 2.  Therefore, Appellant’s original figures failed to show that the invention was complete, i.e., “ready for patenting”.
The 08/08/2019 claim set amended Claim 1 to be a “method for operating a turbo-ram scramjet plasma rocket engine with a plurality of engine cycles”.  The court in In re Ghiron, 442 F.2d 985, 991,169 USPQ 723, 727 (CCPA 1971), made clear that if the practice of a method requires a particular apparatus, the application must provide a sufficient disclosure of the apparatus if the apparatus is not readily available; MPEP 2164.01(b).  Appellant has failed to show “actual reduction to practice” by providing evidence of testing of the claimed “turbo-ram scramjet plasma rocket engine”.  Appellant has further failed to provide any factual evidence showing that the “turbo-ram scramjet plasma rocket engine” has been built let alone operated.  Accordingly, Appellant has failed to show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  Consequently, Appellant has failed to rebut the 35 USC 112(a) written description rejections and said rejections should be sustained.
Fourth, Claim 1 recites “single stage to orbit operation”.  As stated on Pgs. 21 – 22 of said 04/06/2020 Office Action:
“A single stage to orbit (SSTO) multimode engine has been a science fiction idea for over 50 years. Over the last 50 years, the United States government has funded research into single stage to orbit (SSTO) vehicles and propulsion systems, i.e., engines, by National Aeronautics and Space Administration (NASA) and various defense contractors. Dick, Stephen and Lannius, R., "Critical Issues in the History of Spaceflight," NASA Publication SP-2006-4702, 2006 teaches, on Pgs. 301 - 320, the history of decades of research and development and several billions of dollars spent by private industry and the United States federal government, i.e., NASA and the military, producing nothing but repeated SSTO failures.  As of March 31,2020, Examiner has not seen any published evidence of an operational single stage to orbit (SSTO) engine. Therefore, as discussed in the above 35 USC § 112(a) rejections, the claimed invention does not comply with the written description and enablement requirements because Applicant has disclosed and claimed an idea, but not a patentable invention. Applicant’s method for operating a turbo-ram scramjet plasma rocket with a plurality of engine cycles is an idea.  Ideas are not patentable.”

Unlike the allegedly “conventional” harness of Martin v. Mayer, Appellant’s claimed invention is not an improvement of existing technology.  Appellant’s claimed turbo-ram scramjet plasma rocket engine”.  As discussed on Pgs. 6 – 9 of said 04/06/2020 Office Action, Claim 1 recited functional limitations and ‘combustion and drag reduction systems’; however, the original disclosure failed to describe or failed to sufficiently describe the structure(s) or combination of structures to achieve the claimed functional limitations.  Due to the insufficient original disclosure, it is still not clear indeed how to technologically evaluate the claimed invention.  Consequently, Examiner searched the claimed invention but ultimately did not reject the claimed invention using prior art.
For all the reasons discussed above, it is believed that the 35 USC § 112(a) written description rejections should be sustained.

As discussed above, Appellant’s blanket statement or argument on Pgs. 10 – 11 failed to separately argue the 35 USC 112(a) lack of enablement rejections of Claims 1, 8 – 10, and 12 – 19 on Pgs. 10 – 17 of said 04/06/2020 Office Action.  Accordingly, it is believed that the 35 USC § 112(a) lack of enablement rejections should be sustained.

Furthermore and as discussed above, Appellant’s blanket statement or argument on Pgs. 10 – 11 failed to separately argue the rejections of Claims 1, 8 – 10, and 12 – 19 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention on Pgs. 18 – 21 of said 04/06/2020 Office Action.  Accordingly, it is believed that the 35 USC § 112(b) indefiniteness rejections should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LORNE E MEADE/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        

Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.